Exhibit B JOINT FILING AGREEMENT The undersigned hereby agree that the Statement on Schedule 13G/A, dated April 19, 2010 with respect to the shares of Common Stock of Newtek Business Services, Inc. and any further amendments thereto executed by each and any of us shall be filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. This Agreement may be executed in separate counterparts, each of which shall be deemed an original, but all of which shall constitute one and the same instrument. Dated:April 20, 2010 POTOMAC CAPITAL MANAGEMENT LLC By:/s/ Paul J. Solit Paul J. Solit, Managing Member PAUL J. SOLIT By:/s/ Paul J. Solit Paul J. Solit
